IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                              No. 14-10274
                            Summary Calendar
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                             November 17, 2014
                                                                Lyle W. Cayce
SEALED APPELLEE,                                                     Clerk

            Movant–Appellee,

versus

SEALED APPELLANT,

            Respondent–Appellant.



               Appeal from the United States District Court
                    for the Northern District of Texas




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:
     Appellant, a federal prisoner, appeals one issue from the district court’s
order civilly committing her under 18 U.S.C. § 4245. She maintains that
§ 4245’s statutory preponderance-of-the-evidence standard violates the Fifth
Amendment’s Due Process Clause, which instead demands clear and convinc-
ing evidence. We disagree and affirm.


                                        I.
     Appellant is serving a 216-month felony sentence in the Federal Medical
                                  No. 14-10274
Center, Carswell (“Carswell”). After her initial incarceration in another facil-
ity, she was transferred to Carswell after exhibiting behaviors indicative of
mental illness. Although she initially responded positively to medication, she
later refused treatment and regressed.        Carswell staff evaluated her and
concluded that her behaviors imperiled her health, so they recommended her
for civil commitment to Carswell’s mental-health facility.
      Carswell’s warden submitted a certificate of mental disease or defect and
requested a hearing to determine Appellant’s mental-health status. 18 U.S.C.
§ 4245(d). The district court appointed an attorney to represent Appellant, and
the government submitted written evidence and oral testimony from Cars-
well’s chief of psychiatry to establish her mental illness. As part of the hearing,
she had the opportunity to cross-examine witnesses and put forth her own evi-
dence opposing commitment. After considering all the evidence, the court
found by a preponderance of the evidence—as the statute requires—that
Appellant suffered a mental disease or defect and was in need of treatment.
The court issued an order committing her to the custody of the Attorney Gen-
eral for hospitalization under § 4245(d), and it is that order that she challenges.
      Appellant’s only issue on appeal is whether § 4245’s evidentiary stan-
dard is unconstitutional under the Due Process Clause.           She urges that,
instead of a preponderance of the evidence, the Constitution and Supreme
Court precedent demand clear and convincing evidence for civil commitment
of prisoners.


                                        II.
      “This court reviews constitutional challenges to federal statutes de
novo.” In re United States for Historical Cell Site Data, 724 F.3d 600, 603 (5th
Cir. 2013). Appellant’s argument relies on Addington v. Texas, 441 U.S. 418,
432−33 (1979), in which the Court held that the Fourteenth Amendment’s Due
                                        2
                                 No. 14-10274
Process Clause requires a clear-and-convincing standard for the indefinite
commitment of a person with mental illness. According to Appellant, that
holding indicates that § 4245’s evidentiary standard is unconstitutionally low.
      But Addington dealt with the civil commitment of an ordinary citizen,
not an incarcerated felon. And that distinction bears heavily on the due-
process analysis for commitment to a mental-health facility. The Supreme
Court and this court have identified that difference in other cases that more
closely resemble this one. In Jones v. United States, 463 U.S. 354, 366–67
(1983), the Court upheld the indefinite civil commitment of a defendant whom
the jury found to be not guilty by reason of insanity, a determination made by
a preponderance of the evidence. Similarly, in Vitek v. Jones, 445 U.S. 480,
491–93 (1980), the Court observed that, although prisoners still have interests
in not being confined to mental hospitals, they have lost their right to freedom
from confinement as a result of their convictions. Recognizing this distinction,
Congress inserted different evidentiary standards in § 4245 and § 4246.
      Finally, we have twice considered Appellant’s argument in other cases
under plain-error review. See United States v. Muhammad, 165 F.3d 327, 333–
34 (5th Cir. 1999); United States v. Klat, No. 97-11282, 1999 WL 301320, at *3
(5th Cir. Apr. 27, 1999) (per curiam) (unpublished). In both instances, we rea-
soned that the different contexts for civil commitment—prisoners as distin-
guished from citizens—reflected distinct liberty interests that justified differ-
ent evidentiary standards. Reviewing the argument here de novo, we reach
the same conclusion. In light of the other significant procedural protections
afforded to prisoners subject to civil-commitment proceedings, § 4245’s
preponderance-of-the-evidence standard does not violate the Fifth Amend-
ment’s Due Process Clause.
      AFFIRMED.


                                       3